Citation Nr: 1503753	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-31 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for asbestosis as a result of asbestos exposure.

2.  Entitlement to service connection for a cardiac condition, to include as secondary to asbestosis.

3.  Entitlement to service connection for a brain disorder, to include as secondary to asbestosis.

4.  Entitlement to service connection for hypertension, to include as secondary to asbestosis.


REPRESENTATION

Appellant represented by:	John Dillon, Attorney



ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1964 to April 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The issues of entitlement to service connection for a cardiac condition, a brain disorder, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is in equipoise on the question of whether the Veteran's currently manifest asbestosis is due to in-service asbestos exposure or post-service exposure.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, asbestosis was incurred in active service.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.326(a) (2014).  The Board is granting the claim for service connection for asbestosis; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.         § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R.          § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Asbestosis

The Veteran contends that he has asbestosis as a result of his active duty service.  In a May 2011 statement, he explains that, while aboard the U.S.S. Shields, he participated in maintenance and rehabilitation efforts that involved handling old asbestos.

Service personnel records associated with the claims file reveal that the Veteran had active service in the Navy aboard the U.S.S. Shields as a fireman, which is a military occupational specialty associated with a high probability of exposure to asbestos.  In-service exposure to asbestos is conceded.  The Veteran reported post-service work history as a pipeline laborer, welder, and boiler inspector.  

An April 2010 letter from Dr. G.M.G. notes that the Veteran was exposed to asbestos during service and in his post-service occupation as a boiler inspector.  He notes that the Veteran began smoking cigarettes in 1965 and stopped smoking in 1985.  During that time, he averaged less than a pack of cigarettes a day.  Dr. G.M.G. reviewed a recent pulmonary function study, chest x-ray, and chest CT scan, and opined that the Veteran has pulmonary asbestosis as a result of asbestos exposure.  Dr. G.M.G. did not provide an opinion as to whether the condition resulted from the exposure in service or after service separation.  Additional private medical records note a diagnosis of asbestosis by CT scan.  His medical history consistently reflects a history of asbestos exposure both during and after his active duty service; however, none of his providers have offered an opinion as to whether his current condition could be conclusively attributed to the exposure during service or to the exposure after service separation.  

Dr. G.M.G. provided additional testimony during an April 2011 deposition in conjunction with a separate legal matter.  Dr. G.M.G. explained that the Veteran's asbestos exposure during service was "significant," in that it involved handling and inhaling loose asbestos fibers.  He stated that this exposure was considered sufficient to cause asbestosis.  Given the latency period of several decades, Dr. G.M.G. opined that the in-service exposure could have caused the current condition.  He further opined that the "disease process" would have begun after the Veteran's first exposure to inhaled asbestos fibers during his active duty service.  

The Veteran was provided a VA respiratory examination in July 2011.  The examiner opined that the Veteran does not have asbestosis, but rather benign pleural changes related to asbestos exposure.  The examiner further opined that this condition could be due to the in-service asbestos exposure or the post-service exposure.  

In light of the competent medical evidence showing a diagnosis of asbestosis by CT scan and chest x-ray, the Board finds that the VA examiner's opinion as to the Veteran's diagnosis is of no probative value.  Rather, the probative medical evidence shows that the Veteran has a current diagnosis of asbestosis that is related to asbestos exposure.  The Board further finds that that the evidence is in relative equipoise on the question of whether asbestosis was incurred as a result of in-service or post-service asbestos exposure.  Therefore, resolving reasonable doubt in favor of the Veteran, service connection for asbestosis is warranted.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for asbestosis is granted.


REMAND

The record reflects that the Veteran is currently diagnosed with hypertension, a cardiac condition to include paroxysmal atrial fibrillation, and a brain disorder to include Binswanger's disease.  He contends that his currently diagnosed conditions are secondary to his asbestosis, for which the Board has granted service connection above.  

A May 2011 statement by Dr. M.S., a neurologist, related the Veteran's atrial fibrillation to his lung disease.  In a July 2011 deposition, Dr. M.S. opines that hypertension and pulmonary conditions are risk factors that may have contributed to the Veteran's brain disorder.  In a May 2011 deposition, Dr. A.R.N. opines that asbestosis could have caused or aggravated the Veteran's atrial fibrillation. 

Service treatment records show that an apical systolic murmur was found on the June 1964 report of medical examination.  The Veteran went to sick call in October 1964 complaining of "heart pain" and dizziness.  In October 1965, his blood pressure was recorded as 160/110 following a head injury.  In a February 1966 mental status examination following a disciplinary action, the Veteran was observed as having no symptoms of neurosis, psychosis, or organic brain disease.  

Thus, the Board finds that the Veteran must be provided VA examinations and opinions to assist in determining whether any of the claimed conditions were incurred in service or are in any way related to service, including service-connected asbestosis.  The medical records cited above must be reviewed and discussed in detail.  

Additionally, the record reflects that there are outstanding Social Security records.  The Veteran informed VA in April 2011 that he is receiving Social Security Disability benefits secondary to asbestosis.  A notice from the Social Security Administration confirms that the Veteran is entitled to monthly disability benefits beginning in June 2011.  These records are not in the claims file and should be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA is required to obtain SSA records when they may be relevant to the claim).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and attempt to obtain records relating to Social Security Disability benefits provided to the Veteran.  If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. 
§ 3.159(e).

2.  After any records requested above are obtained, schedule the Veteran for a VA cardiology examination.  The examiner is requested to:

a.)  Indicate all cardiac disabilities currently shown, and;

b.)  To the extent to which the June 1964 and September 1964 examinations noted a finding of an apical systolic murmur, the examiner is asked to render an opinion regarding whether the murmur increased in severity (was aggravated) during, or as a result of, his service.  The examiner is also asked to comment on the October 1964 in-service complaints of heart pain and dizziness.

If aggravation is found, the examiner should address whether the permanent increase in severity was due to the normal progression of the disorder, whether such worsening constituted chronic aggravation of the disorder due to service, or whether the condition was aggravated by service thereby resulting in a superimposed.  (Note: aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints.).

c.) If the Veteran has current cardiac disabilities unrelated to the systolic murmur, the examiner should render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that any diagnosed cardiac disability had its onset in service or is otherwise related to service.  The examiner is also asked to comment on the October 1964 in-service complaints of heart pain and dizziness.

d)  Render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that any diagnosed cardiac disability was caused or aggravated by the service-connected asbestosis.

The examiner is also asked to comment on the May 2011 statements by Dr. M.S. and Dr. A.R.N. attributing the Veteran's atrial fibrillation to service-connected asbestosis.   

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached. 

3.  After any records requested above are obtained, schedule the Veteran for a VA neurology examination.  The examiner is requested to:

a.) Indicate all neurologic disabilities currently shown, and;

b.)  Render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that any diagnosed neurologic disability had its onset in service or is otherwise related to service.

c) Render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that any diagnosed neurologic disability was caused or aggravated by the service-connected asbestosis.

The examiner should comment on the February 1966 mental status examination showing no signs of organic brain disease during service; and the July 2011 statement by Dr. M.S. asserting that hypertension and pulmonary conditions are risk factors for the Veteran's brain disorder.   

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached. 

4.  After any records requested above are obtained, schedule the Veteran for a VA hypertension examination.  
a) The examiner is requested to render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that currently diagnosed hypertension had its onset in service or is otherwise related to service.

The examiner should comment on the October 1965 blood pressure reading of 160/110 following a head injury.   

b) The examiner is requested to render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that currently diagnosed hypertension was caused or aggravated by the service-connected asbestosis.

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached. 

5.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


